DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application’s Amendment, filed 06/04/2021.  The changes and remarks disclosed therein have been considered.
Claim 4 has been cancelled.
Claims 1-3 and 5-21 are pending.
Allowable Subject Matter
Claims 1-3 and 5-21 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: The record of the prosecution as a whole makes clear the reasons for the indication of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825